Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Security Capital Assurance Ltd A.S. Cooper Building 26 Reid Street, 4 th Floor Hamilton HM 11 Bermuda (441) 279-7450 SECURITY CAPITAL ASSURANCE REPORTS FOURTH QUARTER AND FULL-YEAR 2007 RESULTS Fourth quarter 2007 net loss of $1,197.9 million versus net income of $35.8 million in the fourth quarter of 2006. 2007 net loss of $1,224.5 million versus net income of $117.4 million in 2006; Total shareholders equity of $427.1 million, common shareholders equity $180.5 million, or $2.81 per share; Fourth quarter 2007 net operating cash flow of $79.1 million versus $133.8 million in the fourth quarter of 2006. 2007 operating cash flow of $285.5 million versus operating cash flow of $393.5 million in 2006; Fourth quarter 2007 non-cash, mark-to-market charge related to credit derivative exposures of $518.8 million; Fourth quarter 2007 net case loss reserve provisions associated with collateralized debt obligations of asset-backed securities (CDO of ABS) of $651.5 million. Fourth quarter 2007 net case loss reserve provisions associated with home equity line of credit (HELOC) and closed-end second lien (CES) transactions of $37.2 million; SCAs board of directors elected not to declare either a quarterly dividend with respect to our common shares or a semi-annual dividend with respect to our Series A Perpetual Non- Cumulative Preference Shares (the SCA Series A Preference Shares). Hamilton, Bermuda, March 13, 2008  Security Capital Assurance Ltd (NYSE: SCA) (SCA or the Company) today announced results for the three-month and full-year periods ended December 31, 2007. The net loss in the fourth quarter of 2007 was $1,197.9 million, or $18.67 per share, versus net income of $35.8 million, or $0.56 per share, in the fourth quarter of 2006. For the full-year 2007, the Company reported a net loss of $1,224.5 million, or $19.09 per share, versus net income of $117.4 million, or $2.18 per diluted share, for the full-year 2006. As of December 31, 2007, the Company had total shareholders equity of $427.1 million and common shareholders equity of $180.5 million, or $2.81 per share. The extraordinary and rapid deterioration in U.S. residential mortgage-related credits led us to incur record levels of case reserves in the fourth quarter of last year, said Paul S. Giordano, SCAs president and chief executive officer. We are continuing to explore our strategic options to generate or raise capital and improve our ratings. In the interim, we are in the process of realigning our cost structure to reflect the current business conditions and have made the strategic decision to cease writing new business for a period of time to preserve capital. For the fourth quarter of 2007, the Company had an operating loss of $678.1 million, or $10.57 per share, compared to operating income of $37.1 million, or $0.58 per share for the fourth quarter of 2006. For the full-year 2007, the operating loss was $530.3 million, or $8.27 per share, compared to operating income of $141.9 million, or $2.64 per share, for the full-year 2006. The fourth quarter and full-year 2007 operating losses were primarily due to the $651.5 million net case loss provision associated with the CDO of ABS portfolio and the $37.2 million net case loss provision that was incurred during the fourth quarter for HELOC and CES transactions. The fourth quarter 2007 net case loss provisions totaling $9.5 million, associated with the Companys third party reinsurance business, also contributed to the operating loss. Operating income (loss) is a non-GAAP measure that is calculated by taking net income available to common shareholders, as determined in accordance with GAAP, and excluding net realized gains (losses) on investments and net realized and unrealized gains (losses) on derivative financial instruments, after taxes. The reconciliation of non-GAAP measures can be found in the attachments at the end of this release. The weighted average diluted number of shares used in the per share calculations was 64,169,788 for the fourth quarter and 64,150,375 for the year ended December 31, 2007. This compared to weighted average diluted shares of 64,237,292 for the fourth quarter and 53,718,326 for the year ended December 31, 2006. Weighted average diluted shares were higher for the full-year 2007 because SCA was a public company for the entire twelve months of 2007 compared to only five months in 2006. Mark-to-Market and Case Loss Provisions. The net loss during the quarter was primarily due to a $518.8 million, or $8.09 per share, unrealized mark-to-market adjustment on financial guarantee obligations executed in credit derivative form, and additional net case loss provisions of $698.2 million, or $10.88 per share. The unrealized mark-to-market adjustment is attributable to significant changes in the estimated fair value of the Companys credit derivative exposures since the quarter ended September 30, 2007. The following table summarizes the gross and net case loss provisions that were incurred by the Company during the fourth quarter of 2007: Q4 2007 Gross Case Q4 2007 Net Case Loss ($ in millions) Loss Provision Provision CDO of ABS transactions $ $ HELOC and CES transactions $ $ 3rd Party Reinsurance transactions $ $ Total $ $ 2 The gross case loss reserve provisions of $838.6 million, $651.5 million net of reinsurance, are related to thirteen of SCAs high grade multi-sector CDO of ABS transactions. Reinsurance from various subsidiaries of XL Capital Ltd (XL) and other reinsurers with respect to these CDO of ABS transactions is expected to result in a $187.1 million recoverable. In addition, the Company recorded a gross case loss provision of $216.7 million relating to insured HELOC and CES transactions. Reinsurance from XL and other reinsurers with respect to these HELOC and CES transactions is expected to result in a $179.5 million recoverable, which would reduce this amount to a net loss provision of $37.2 million. The $9.5 million net case loss provision in the Companys third party reinsurance business represents a full-limit loss, and was associated with two related transactions in the international transportation sector. Cash Flow from Operations. For the twelve months ended December 31, 2007, net cash flow from operations was $285.5 million compared to $393.5 million in the comparable twelve month period in 2006. The decline was driven by upfront insurance premiums received, which decreased by approximately $55.4 million for the full-year 2007 compared to the full-year 2006. Holding Company Liquidity. As of December 31, 2007, our holding company parent, Security Capital Assurance Ltd, on a stand alone basis, had total assets of $434.1 million and total liabilities of $7.1 million. Cash and cash equivalents were $23.5 million while investments in subsidiaries were $409.5 million. Common and preference share dividends paid to shareholders were $13.5 million for 2007 versus $1.3 million for 2006. The increase in dividends was primarily due to the issuance of $250 million of the SCA Series A Preference Shares in April of 2007. Common dividends were also higher in 2007 versus 2006 because SCA paid four quarterly dividends in 2007 versus one quarterly dividend in 2006. Election Not to Declare Common and Preference Share Dividends. SCAs board of directors elected not to declare either a quarterly dividend with respect to our common shares or a semi-annual dividend with respect to the SCA Series A Preference Shares. The Company expects that this election by the Companys board of directors will reduce cash outflow by approximately $9.9 million for the period ended March 31, 2008. Any future dividends will be subject to the discretion and approval of the board of directors, applicable law and regulatory requirements. Update on Recent Events Ratings Actions. During the fourth quarter of 2007, developments in the credit and mortgage markets had a material adverse impact on the insured portfolios and business, results of operations, and financial condition throughout the financial guarantee insurance industry, including SCA. As a result, the rating agencies have updated their analyses and ratings models 3 for the industry. Based on their revised analysis, the following actions were taken with respect to SCA and its subsidiaries, XL Capital Assurance Inc. (XLCA), XL Capital Assurance (UK) Limited (XLCA-U.K.) and XL Financial Assurance Ltd. (XLFA). On March 4, 2008, Moody's Investors Service (Moodys) announced that it placed the A3 (Negative outlook) insurance financial strength (IFS) ratings of XLCA, XLCA-UK and XLFA on review for downgrade. Previously, on February 7, 2008, Moodys downgraded the IFS ratings of XLCA, XLCA-UK and XLFA from Aaa to "A3 (Negative Outlook). On February 25, 2008, Standard & Poors (S&P) downgraded the AAA financial strength, financial enhancement and issuer credit ratings of XLCA, XLFA and XLCA-UK to A- (CreditWatch with negative implications). On January 23, 2008, Fitch Ratings (Fitch) downgraded the insurer financial strength ratings of XLCA, XLFA and XLCA-UK to A (Rating Watch Negative) from AAA. The Companys capital position has been determined by the rating agencies to be insufficient to maintain our historic triple-A ratings. We require additional capital, which may not be available or may be available only on unfavorable terms. The IFS ratings downgrades have, and will likely continue to have, material adverse effects on SCAs business, including that, at the current time, the Company has temporarily suspended writing substantially all new business. 10-K Update. In the Companys filing with the SEC on February 29, 2008 for an extension of the due date to file our 10-K, the Company indicated that SCAs independent auditors were evaluating whether their opinion on SCAs financial statements would include a going concern explanatory paragraph. The Company expects to file its Annual Report on Form 10-K on Monday, March 17, 2008. SCA expects that the Companys independent auditors opinion will not contain a going concern explanatory paragraph. The Company also expects that such opinion will be unqualified, but will include an explanatory paragraph highlighting the Companys decision to cease writing new business at the present time. Current Strategic Options and Plan. As previously announced by the Company on March 3, 2008, as a result of recent developments, SCA retained Goldman Sachs & Co. as a financial advisor to assist the Company in evaluating strategic alternatives, including raising new capital, structuring reinsurance solutions and negotiating the commutation or restructuring of certain of SCAs financial guarantee obligations. SCA has also engaged Rothschild, Inc. to assist the Company with a comprehensive review of all strategic options. The Company has been exploring various strategic options with our 4 advisors and have been in consultation with our regulators and the rating agencies regarding the various strategies under consideration. While SCA continues to evaluate the elements of the strategic plan with the Companys advisors and regulators, the key elements of the strategic plan primarily include the following: generating capital for rating agency purposes by not writing new business for a period of time pending clarification of SCAs strategic options; pursuing the commutation, restructuring or settlement of certain obligations insured or reinsured by us, particularly with the Companys CDO counterparties, in order to mitigate uncertainty around such exposure and generate capital for rating agency purposes; exploring the commutation, restructuring or settlement of ceded reinsurance or other arrangements for SCAs benefit to generate capital for rating agency purposes or improve the Companys liquidity position; seeking to raise new capital from third parties under more favorable conditions than exist at the present time; and examining ways to restructure the Companys business to facilitate the creation or raising of capital by the actions described above or by other means. There can be no assurance that the Companys current strategic plan will not evolve or change over time, will be successfully implemented or will address the requirements of the rating agencies. Termination of Seven CDS Contracts . On February 22, 2008 and March 6, 2008, the Company issued notices terminating seven Credit Default Swap (CDS) contracts with a certain counterparty under which the Company had agreed to make payments to the counterparty on the occurrence of certain credit events pertaining to particular CDOs of ABS referenced in the agreements. The Company issued each of the termination notices on the basis of the counterpartys repudiation of certain contractual obligations under each of the agreements. The Company has been advised by the counterparty that it disputes the effectiveness of the terminations. The Company intends to vigorously enforce the terminations. The notional amount of the CDS contracts at December 31, 2007 aggregated $3.1 billion before reinsurance ($3.0 billion after reinsurance). For the year ended December 31, 2007, the Company recorded a charge of $632.3 million relating to these CDS contracts of which $204.9 million represents a net unrealized loss and is reflected in the Companys consolidated statement of operations in the section captioned Net realized and unrealized losses on credit derivatives and $427.4 5 million represents the provision of case basis reserves for losses and loss adjustment expenses and is reflected in the Companys consolidated statement of operations in the section captioned, Net losses and loss adjustment expenses. Set forth below is a discussion of SCAs operating results for the three- and twelve-month periods ended December 31, 2007, compared to the same periods in 2006. Adjusted Gross Premiums. The Company has temporarily suspended writing substantially all new business. Accordingly, the description of adjusted gross premiums and premiums written is historical and is not indicative the Companys ability to generate similar results in the future. SCAs adjusted gross premiums (AGP), as defined below, in the fourth quarter of 2007 declined 21% to $155.6 million from $197.2 million in the fourth quarter of 2006. During the fourth quarter of 2007, U.S. public finance AGP increased to $66.4 million, compared to $14.4 million in the fourth quarter of 2006. The increase was primarily due to strong premium generation associated with credit enhancing municipal transactions previously insured by other financial guarantors. The Companys top-five public finance transactions insured during the quarter generated AGP of $26.6 million. U.S. structured finance AGP declined by 79% to $23.1 million in the fourth quarter of 2007 from $107.6 million in the fourth quarter of 2006. SCAs structured finance volume declined significantly during the quarter due to general credit market conditions combined with the rating agency rating actions that began during the fourth quarter of 2007. These events led to significantly less liquidity in the structured markets during the fourth quarter of 2007 and continue to impact the market in 2008. Additionally, several large transactions that closed in the fourth quarter of 2006 in the global infrastructure, collateralized debt obligation and specialized risk sectors were not repeated in the fourth quarter of 2007. International AGP decreased 12% to $66.2 million in the fourth quarter of 2007 versus $75.2 million in the fourth quarter of 2006. This decrease was mostly due to the closing of several large transportation infrastructure and utility transactions in key markets abroad during the fourth quarter of 2006 that were not repeated in the fourth quarter of 2007. AGP for the twelve months ended December 31, 2007 was $549.1 million compared to $556.1 million in 2006, representing a decrease of 1% for the year. AGP in the primary insurance segment fell 7% to $478.6 million from $514.1 million while the reinsurance segments AGP increased 68% to $70.5 million in 2007 up from $41.9 million in 2006. The increase in the reinsurance segments AGP was primarily associated with international business growth. AGP is a non-GAAP financial measure of new business production that is calculated by adding the sum of upfront premiums on business written during the period, installment premiums due on business written during the period, and expected future installment premiums on business 6 written during the period discounted at 7%. Because AGP includes premiums due on future installment business written in the period, it allows management to measure business production for the period and compare such production to the production of prior periods on the same basis. The reconciliation of non-GAAP measures can be found in the attachments at the end of this release. Set forth below is a summary of AGP for the three- and twelve-month periods ended
